DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay P. Beale
on 04/04/2022
The application has been amended as follows: 
Claim 1 should read as follows:-

	1.A battery system, comprising:
	a solid state switch (SSS), and
	a battery management system (BMS) including a gate driver,
	wherein:
	the BMS includes a shunt circuit and a current measurement circuit,
	the SSS and the BMS share modules that are used for both the SSS and the BMS,
the modules include the shunt circuit and the current measurement circuit,
the current measurement circuit comprises a first part connected to the shunt circuit via a primary channel and a second part connected to the shunt circuit, in parallel with the first part, via a secondary channel,
	the first part performs a first current measurement using the shunt circuit,
	the second part performs a second current measurement, independent of the first current measurement, using the shunt circuit, to provide a fast signal driving the SSS,
	at least one of the gate driver and the shunt circuit is to control the SSS,
	the SSS includes at least one set of anti-serially interconnected FETs, the at least one set of anti-serially interconnected FETs including a first FET and a second FET, wherein:
	gate electrodes of the first and second FETs are electrically interconnected to each other,
	source electrodes of the first and second FETs are electrically interconnected to each other,
	a drain electrode of the first FET is electrically connected to a first terminal, and
	a drain electrode of the second FET is electrically connected to a second terminal,
	the gate driver of the BMS is connected with the SSS via a first driving line and a second driving line,
	the first driving line is connected with gate electrodes of the first and second FETs,
	the second driving line is connected with the source electrodes of the first and second FETs,
	a resistor, a diode, and a capacitor are connected between the first driving line and the second driving line in parallel,
	a cathode of the diode is connected to the first driving line, and
	an anode of the diode is connected to the second driving line.

	Cancel claims 2-4
Claim 5  should read as follows:-

	5.  The battery system as claimed in claim 1 , wherein:
	the gate electrode of the first FET is electrically connected to the first driving line via a gate resistor,
	the source electrode of the first FET is electrically connected to the second driving line directly, and
	a gate-to-source resistor is between the source electrode and the gate electrode of the first FET.
Cancel claim 6
Claim 7  should read as follows:-
		7.The battery system as claimed in claim 1 , wherein the gate driver and the shunt circuit are arranged in the BMS, wherein:
	the gate driver has sensing pins, and
	two terminals of the shunt circuit are connected to the sensing pins of the gate driver, respectively.
Claim 14  should read as follows:-
		14.	(Currently Amended)  The battery system as claimed in claim 1, wherein at least one of the modules includes a serial communication interface.
Allowable Subject Matter
Claims 1 ,5, 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance:-
       Clam  recites, inter alia, at least one of the gate driver and the shunt circuit is to control the SSS, the SSS includes at least one set of anti-serially interconnected FETs, the at least one set of anti-serially interconnected FETs including a first FET and a second FET, wherein: gate electrodes of the first and second FETs are electrically interconnected to each other, source electrodes of the first and second FETs are electrically interconnected to each other, a drain electrode of the first FET is electrically connected to a first terminal, and a drain electrode of the second FET is electrically connected to a second terminal, the gate driver of the BMS is connected with the SSS via a first driving line and a second driving line, the first driving line is connected with gate electrodes of the first and second FETs, the second driving line is connected with the source electrodes of the first and second FETs, a resistor, a diode, and a capacitor are connected between the first driving line and the second driving line in parallel, a cathode of the diode is connected to the first driving line, and an anode of the diode is connected to the second driving line.  The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859